                                                      VI.
 1
 2          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

 3   exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

 4   allegations in the complaint are true and admitted by Defendant, and further, any debt for
 5   disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this
 6
     Final Judgment or any other judgment, order, consent order, decree or settlement agreement
 7
     entered in connection with this proceeding, is a debt for the violation by Defendant of the federal
 8
     securities laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19)
 9
10   of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

11                                                    VII.
12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain
13
     jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.
14
15
             December 9
     Dated: ______________,    19
                            20__
16
17                                                 ____________________________________
                                                   THE HONORABLE DAVID O. CARTER
18                                                 UNITED STATES DISTRICT JUDGE

19
20
21
22
23
24
25
26
27                                             8
                      FINAL JUDGMENT AS TO DEFENDANT DAVID L. PARKER
28                              Case No. SACV 12-1327 DOC (AFM)
